

112 HR 3393 IH: Diversifying by Investing in Educators and Students to Improve Outcomes For Youth Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3393IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. García of Illinois (for himself, Mrs. Hayes, Mr. Bishop of Georgia, Mr. Panetta, Mr. Gallego, Mr. Cohen, Ms. Scanlon, Mr. Smith of Washington, Mr. Soto, Mr. Lowenthal, Ms. Velázquez, Ms. Pressley, Mr. Blumenauer, Mrs. McBath, Mr. Carbajal, Mr. Brown, Mr. Moulton, Mr. Sires, Ms. Meng, Mr. Trone, Ms. Bush, Ms. Titus, Mr. Torres of New York, Mr. Grijalva, Ms. Schakowsky, Mr. Pocan, Mrs. Napolitano, Ms. Chu, Mr. Welch, Mr. Nadler, Ms. Tlaib, Mr. Raskin, Mr. Auchincloss, Ms. Blunt Rochester, Mr. Khanna, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo remove college cost as a barrier to every student having access to a well-prepared and diverse educator workforce, and for other purposes.1.Short titleThis Act may be cited as the Diversifying by Investing in Educators and Students to Improve Outcomes For Youth Act or the Diversify Act.2.FindingsCongress finds the following:(1)Schools predominantly enrolling historically underserved students are often disproportionately impacted by teacher shortages.(2)According to Department of Education data for the 2020–2021 school year, to date 43 States are reporting shortages in mathematics teachers, 42 in science teachers, and 44 in special education teachers.(3)Data shows that, between 2009 and 2017, teacher education enrollments dropped from 691,000 to 444,000, a 38-percent reduction. This amounts to a decrease of about 340,000 professionals on their way to becoming teachers in the year 2017, as compared to 2009.(4)Current data show that the impacts of COVID–19 may be further exacerbating student access to well-prepared and diverse teachers through declining higher education enrollments and potential increased turnover due to pandemic teaching conditions, among other factors.(5)About 80 percent of educators begin teaching with a bachelor’s degree, yet the latest Federal data show a nearly 6-percent decline in undergraduate enrollment in the Spring of 2021. Enrollment declines have inequitably impacted students of color.(6)In an August 2020 Census Bureau survey, respondents cited their inability to pay as a factor in their decision to forgo college.(7)Research suggests that service scholarship programs like the TEACH Grant Program are successful when they are both administratively manageable and when subsidies are large enough to substantially offset training costs. Efforts to increase the TEACH Grant award amount must be combined with efforts to ensure that the program is administratively manageable. In order for the TEACH Grant Program to meet its full potential, the research is clear that both criteria need to be addressed.(8)The TEACH Grant’s award amount has not increased since its creation in the bipartisan College Cost Reduction and Access Act (Public Law 110–84). In addition, due to the Budget Control Act of 2011 (Public Law 112–25), the maximum amount of grant aid available under the TEACH Grant Program of $4,000 a year has been cut for a majority of the program’s existence. This comes at a time when the yearly full cost of a public 4-year college for an in-State student exceeds $20,000. Further, more than two-thirds of individuals entering the field of education borrow money to pay for their higher education, resulting in an average debt of about $20,000 for those with a bachelor’s degree and $50,000 for those with a master’s degree.(9)Grant programs can eliminate or reduce the need to borrow student loans in order to afford a college education. This is important because a college student’s potential debt burden influences the student’s decisions about what profession to enter, with the result that the student is less likely to pursue a career in education or take other low-paying jobs after graduation if the student expects to incur more debt. This is especially true for students of color, who, according to a recent report, are more likely to come from families that are unable to contribute financially to their higher education.(10)Students with disabilities, including students of color with disabilities, are also likely to accrue significant student loan debt. This often results from limited ability to work while in school due to the increased time needed for coursework. (11)Teachers of color face unique barriers to entering and staying in the profession. For example, teachers of color are more likely to enter teaching through alternative pathways due to the high cost of traditional teacher preparation programs and the debt burden faced by college students of color. Lower quality pathways can result in less effective teaching and high turnover rates. Research shows that candidates who receive comprehensive preparation are 2 to 3 times more likely to stay in teaching than those who receive little training. In many cases, however, teachers of color are more likely to begin teaching without having completed comprehensive preparation and entering instead through alternative routes that often skip student teaching and key coursework, leaving teachers to learn on the job.(12)Research shows that recruiting and retaining a diverse teacher workforce is key to improving outcomes for all students and for closing achievement gaps. While White students also benefit by learning from teachers of color, the impact is especially significant for students of color, who have higher test scores, are more likely to graduate from high school, and more likely to succeed in college when they have had teachers of color who serve as role models and support their attachment to school and learning.3.Amendments to the TEACH Grants program under the Higher Education Act of 1965Subpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.) is amended—(1)in section 420L(1), by inserting (except that such term does not include an institution described in subsection (a)(1)(A) of section 102) after 102;(2)in section 420M—(A)in subsection (a)(1), by striking $4,000 and inserting $8,000; (B)in subsection (b)(3), by striking the second and third sentences and inserting the following: Any disbursement allowed to be made by crediting the teacher candidate's account shall be used for the full cost of attendance (as defined in section 472).; and (C)in subsection (d)—(i)in paragraph (1)(B), by striking $16,000 and inserting $32,000; and(ii)in paragraph (2), by striking $8,000 and inserting $16,000; and(3)in section 420N—(A)in subsection (b)—(i)by striking paragraphs (2) and (3);(ii)by striking an agreement and all that follows through the applicant will and inserting an agreement by the applicant that the applicant will;(iii)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively, and moving the margins of such paragraphs (as so redesignated) 2 ems to the left; (iv)by redesignating clauses (i) through (vii) as subparagraphs (A) through (G), respectively, and moving the margins of such subparagraphs (as so redesignated) 2 ems to the left; (v)in paragraph (2), as redesignated by clause (iii), by striking teach in a school described in section 465(a)(2)(A) and inserting teach in a school described in section 465(a)(2)(A) or teach in a high-need early childhood education program (defined in section 200(9)); and(vi)in paragraph (3), as redesignated by clause (iii)—(I)in subparagraph (F), as redesignated by clause (iv), by striking or after the semicolon;(II)in subparagraph (G), as redesignated by clause (iv), by inserting or after the semicolon; and(III)by adding at the end the following:(H)early childhood education;; and(B)by striking subsection (c) and inserting the following:(c)CertificateUpon the completion of the service requirement in subsection (b), the Secretary shall send to the recipient of a grant under this subpart an electronic certificate documenting the completion of such service.;(C)by redesignating subsection (d) as subsection (e);(D)by inserting after subsection (c) the following:(d)ProhibitionThe Secretary may not institute or create a monetary penalty for failure or refusal to complete the service requirement under subsection (b).; and(E)in subsection (e), as redesignated by subparagraph (C)—(i)by striking subsection (b)(1)(C)(vii) and inserting subsection (b)(3)(G); and(ii)by striking subsection (b)(1) and inserting subsection (b).4.Amendment to the balanced budget and deficit control act(a)Exemption of program from sequestrationSection 255(h) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(h)) is amended by inserting after the item relating to Supplemental Security Income Program (28–0406–0–1–609). the following new item: TEACH Grants under subpart 9 of part A of title IV of the Higher Education Act of 1965..(b)ApplicabilityThe amendment made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act. 